DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/2021 has been entered.
 Information Disclosure Statement
The information disclosure statement filed January 22, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
In particular, as explicitly stated on page 2 of the final rejection of April 27, 2021, no copy of AU-2015287875A1 has been submitted, and therefore, when that IDS was considered, the document was lined through on the PTO-1449.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Although the limitation “chiller unit” could be considered to be a function (chilling) and a nonce term (unit), the term “chiller unit” is understood in the art to refer to a complete unit, either vapor compression or sorption, having both an evaporator and a condenser, and any other requisite parts (compressor, valves, etc.) to chill a heat transfer medium.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Regarding claims 16 and 21, as detailed above, the term “refrigeration chiller unit” has been interpreted in a specific way, to make clear that 112(f) has not been invoked. This was also made explicitly clear in the final rejection of April 27, 2021. However, as amended, it is unclear how the, singular, chiller unit can comprise first and second refrigeration chiller units, because for it to be possible to include multiple chiller units renders unclear what is or is not necessarily included in a refrigeration chiller units.
For the purpose of examination, “said refrigeration chiller unit comprises first and second refrigeration chiller units” will be interpreted as “said refrigeration chiller unit comprises a first refrigeration circuit and a second refrigeration circuit, which are not fluidly connected to each other”.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6, 8, 9 of U.S. Patent No. 10,041,314, referred to below as ‘314. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following.
Claims 1, 3, and 6 of ‘314 recites a method for cooling drilling mud, the method comprising:
routing the drilling mud from a wellhead to a first heat exchanger (first mud heat exchanger adapted to receive a flow of drilling mud, see column 20 lines 21-22) in fluid communication with an air-cooled closed-loop cooling system (first closed-loop cooling system, see column 20 lines 23-35, which is 
controlling the air-cooled closed-loop cooling system to cool the drilling mud via the first heat exchanger when a first temperature of the drilling mud exceeds a first predetermined mud set point temperature (this is how the control system is adapted to control the cooling system, see column 20 lines 58-62);
routing the drilling mud from the first heat-exchanger to a second heat exchanger in fluid communication with a refrigeration chiller unit (see column 20 lines 389-52); and
controlling the refrigeration chiller unit to further cool the mud via the second heat exchanger when a second temperature of said flow of drilling mud that has been cooled by said first air cooled and closed loop cooling system exceeds a second predetermined mud set point temperature (see column 20 lines 62-67).

Regarding claim 4, ‘314 recites
controlling operation of said first air-cooled and closed-loop cooling system comprises:
maintaining said air-cooled closed-loop cooling system in a mud cooling standby mode when said first temperature is below said first predetermined mud set point temperature (see column 21 lines 1-4); and
cooling said flow of drilling mud with a first cooling fluid circulating through said air-cooled closed-loop system when said first temperature rises to at least said first predetermined mud set point temperature (see column 20 lines 59-62).

Regarding claim 7, ‘314 recites

cooling said flow of drilling mud with a second cooling fluid circulating through said refrigeration chiller unit when said second temperature rises to at least said second predetermined mud set point temperature (see column 20 lines 62-67).

Regarding claim 8, ‘314 recites a method for cooling drilling mud, the method comprising:
routing the drilling mud from a wellhead to a first heat exchanger(see column 20 lines 20-22) in fluid communication with an air-cooled (see claim 3, the “air cooler” refers to a heat exchanger which cools refrigerant using air) closed-loop (see column 20 lines 23-27) cooling system;
controlling the air-cooled and closed-loop cooling system to cool the drilling mud when a first temperature of the drilling mud exceeds a first predetermined mud set point temperature (see column 20 lines58-62), wherein controlling the air-cooled and closed-loop cooling system comprises circulating a first cooling fluid through the first air-cooled closed-loop cooling system and cooling the drilling mud with the first cooling fluid via the first heat exchanger;
routing the drilling mud from the first heat exchanger to a second heat exchanger (see column 20 lines 36-38) in fluid communication with a refrigeration chiller unit; and
controlling the refrigeration chiller unit to cool the drilling mud when a second temperature of the drilling mud that has been cooled by the air-cooled closed-loop cooling system exceeds a second predetermined mud set point temperature (see column 20 lines 62067), wherein controlling the refrigeration chiller unit comprises circulating a second cooling fluid through the refrigeration chiller unit and cooling the drilling mud with the second cooling fluid via the second heat exchanger.


Controlling operation of said first air-cooled and closed-loop cooling system comprises maintaining said closed-loop cooling system in a mud cooling standby mode when said first temperature is below said first predetermined mud set point temperature (see column 21, lines 1-4) and initiating operation of said air-cooled and closed-loop cooling system when said first temperature rises to at least said first predetermined mud set point temperature (see column 20 lines 58-62).

Regarding claim 14, ‘314 recites:
controlling operation of said refrigeration chiller unit comprises maintaining said refrigeration chiller unit in a mud cooling standby mode when said second temperature is below said second predetermined mud set point temperature (see column 21, lines 4-7) and initiating operation of said refrigeration chiller unit when said first temperature rises to at least said second predetermined mud set point temperature (see column 20 lines 62 to 67).

Regarding claim 15, ‘314 recites that the first predetermined mud set point temperature and the second predetermined mud set point temperature are a same temperature (see column 22 lines 40-44 and 48-53).

Regarding claim 16, ‘314 recites that the refrigeration chiller unit comprises first and second refrigeration circuits (see claim 8), and the method comprises sequentially staging the first and second chiller units (see claim 9).


However, ‘314 does disclose a shaker (shale shaker 206, see figures 2A-2C) and receiving drilling mud from the shaker into first and second mud tanks (211c, 211h, see figures 2A-2C and column 11 lines 41-54).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was filed to recite these features.

Regarding claims 18 and 23, it is noted that ‘314does not recite circulating drilling mud from the second mud tank to the air-cooled and closed-loop cooling system.
However, ‘314 does disclose circulating the mud from the second mud tank to the air-cooled closed-loop cooling system (see figures 2A-2C).
Therefore, it would have been obvious to one of ordinary skill in the art to recite the circulation of drilling mud from the second mud tank to the air-cooled closed-loop cooling system.

Regarding claim 19 and 24, it is noted that ‘314 does not recite circulating drilling mud from the air-cooled closed loop cooling system or the refrigeration chiller unit to the first mud tank. However, ‘314 does disclose this (see figures 2A-2C) and therefore its recitation would have been obvious.

Regarding claim 20, ‘314 recites that the first predetermined mud set point temperature and the second predetermined mud set point temperature are the same temperature (see column 22 lines 40-44 and 48-53).

.

Response to Arguments
Applicant's arguments filed July 27, 2021 have been fully considered but they are not persuasive. The reasons are as follows.
It is argued on page 7 that the specification has been amended to overcome the objection thereto. This is correct, and the objection has not been maintained.
It is argued on page 7 that the claims have been amended to overcome the rejections under 35 USC 112(b). Although the previous rejections have been overcome, the claims are now unclear in new and different ways, as detailed above.
It is argued on page 8 that Ueda does not disclose separate heat exchangers for the turbo chillers.
This is incorrect. Each turbo chiller has its own heat exchanger. The chillers are in parallel with each other, and in series with the load.
However, the combination as claimed, which explicitly specifies that the drilling mud passes through the first heat exchanger and then, after having been cooled by the first heat exchanger, passes through the second heat exchanger, in combination with all other elements recited, is not taught by Champness in view of Ueda and further in view of Osborne.

The omitted document from the IDS of April 27, 2021 does not appear to have been addressed in any way in the response filed July 27, 2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS K COX whose telephone number is (571)270-5530.  The examiner can normally be reached on 12:00-8:00 M-S.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-272-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/ALEXIS K. COX/
Examiner
Art Unit 3763



/A.K.C/               Examiner, Art Unit 3763